UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1079


In re:   ANGELO GALLOWAY, a/k/a Gelo,

                       Petitioner.



                 On Petition for Writ of Mandamus.
                   (No. 2:10-cr-00096-MSD-TEM-2)


Submitted:   March 12, 2015                 Decided:   March 17, 2015


Before GREGORY, DIAZ, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Angelo Galloway, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Angelo Galloway petitions for a writ of mandamus, alleging

that the district court has unduly delayed acting on his “Motion

to   Rule     Under    Rule   60(b),”      which    requests    relief      from   his

criminal judgment.           He seeks an order from this court directing

the district court to act.                Our review of the district court’s

docket reveals        that    the    district     court    denied   the   motion   by

order   entered       January       27,   2015.      Accordingly,     because      the

district court has recently decided Galloway’s motion, we deny

the mandamus petition as moot.                   We grant leave to proceed in

forma   pauperis.        We    dispense     with    oral   argument    because     the

facts   and    legal    contentions        are    adequately   presented      in   the

materials      before   this    court      and    argument   would    not    aid   the

decisional process.



                                                                    PETITION DENIED




                                            2